                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

SHAWN DEMPSEY, on her own behalf
and those similarly situated

               Plaintiff,

v.                                                 Case No.: 2:18-cv-666-FtM-38MRM

JAYADI, LLC, VANDANABEN
SINGH and YOGENDRA SINGH,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Before the Court is the parties’ joint Stipulation of Dismissal with prejudice (Doc.

34). Plaintiff sued Defendants under the Fair Labor Standards Act (“FLSA”) for unpaid

wages. (Doc. 1). The parties now inform the Court that Plaintiff’s claims have been

resolved in full without compromise and with attorney’s fees negotiated separately. (Doc.

34). Therefore, there is no need for the Court to review and approve the settlement for

fairness. See Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th

Cir. 1982); see also Mackenzie v. Kindred Hosps. East, L.L.C., 276 F. Supp. 2d 1211,

1217 (M.D. Fla. 2003). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
dismiss an action voluntarily by filing a stipulation signed by all parties who have

appeared, as the parties have done here.

      Accordingly, it is now

      ORDERED:

      1. The case is DISMISSED with prejudice.

      2. The Clerk is DIRECTED to enter judgment accordingly, terminate all pending

         motions and deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 28th day of May, 2019.




Copies: All Parties of Record




                                           2
